DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-9, 11-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Di Benedetto et al. (US 9,444,723 B1) in view of Yong et al. (US 2017/0063783 A1).
Regarding claim 1, Di Benedetto discloses a method comprising: fragmenting a first packet into a plurality of fragments when a length of an encapsulated first packet is larger than a maximum transmission unit size (e.g. fig. 12, step 1204 and 1208; col. 22, lines 15-56, illustrating fragmenting a packet when the size exceeding maximum length); for each fragment in the plurality of fragments, generating fragmentation information (figs. 12-13; col. 22, lines 42-67; col. 23, lines 29-65; and so on, generating fragmentation field(s) for each of the fragments); encapsulating each fragment in the plurality of fragments with an outer header to form a plurality of encapsulated packets (figs. 12-13; col. 22, line 57-col. 23, line 6; col. 23, line 50-59; and etc., explaining the encapsulation of the fragments with outer header), wherein respective fragmentation information for each fragment is inserted in a particular portion of the outer header such that the particular portion is processed by endpoints of an overlay tunnel of the overlay tunnel (figs. 7, 11-14; col. 16, line 50-col. 17, line 26; col. 20, line 23-col. 21, line 67; col. 2, line 51-col. 3,line 25; col. 13, lines 4-33; col. 15, lines 28-56; col. 16, lines 23-31; and so on, describing the fragmentation field(s) include in the outer header, and transmitting the fragmented packets including the outer header through overlay tunnel to be processed at the destination devices of the path, and the intermediate network devices or appliances of the path dispatch the outer header to the destinations); and sending the plurality of encapsulated packets via the overlay tunnel (figs. 6, 12, 14; col. 23, lines 1-28; col. 25,lines 3-53; and etc., illustrating the transmission of the encapsulated packets through the overlay tunnel).
Di Benedetto doesn’t explicitly disclose in addition being processed the outer header portion at the endpoints and not reviewed by a device along a path.
Yong teaches in addition being processed the outer header portion at the endpoints and not reviewed by a device along a path (paragraph [0006]-[0009]; [0078]-[0079]; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use in addition being processed the outer header portion at the endpoints and not reviewed by a device along a path as taught by Yong into Di Benedetto in order to improve resource utilization.
Regarding claim 8, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformation of claim 1 in order to define the corresponding non-transitory computer-readable storage medium, and the rejection to claim 1 is applied hereto.
Regarding claim 2 and 9, Di Benedetto discloses wherein: the first packet is fragmented at a determined size to form each fragment, and an inner header is not included in each of the plurality of encapsulated packets (figs. 8, 11-14).  
Regarding claim 4 and 11, Di Benedetto discloses wherein: the fragmentation information is added to a field of the outer header that is defined for an endpoint to store information to indicate the encapsulated packet includes a fragment of the first packet (figs. 11-14; col. 20, line 23-col. 21, line 67; col. 2, line 51-col. 3,line 25; col. 13, lines 4-33; col. 15, lines 28-56; col. 16, lines 23-31; and so on).  
Di Benedetto doesn’t explicitly disclose the device does not process the optional field.
Yong teaches the device does not process the optional field (paragraph [0006]-[0009]; [0078]-[0079]; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the device does not process the optional field as taught by Yong into Di Benedetto in order to improve resource utilization.
Regarding claim 5 and 12, Di Benedetto discloses wherein the fragmentation information includes first information to identify each fragment is associated with the first packet and second information that allows the fragments to be reassembled into the first packet (figs. 11-12; col. 20, line 23-col. 21, line 67; col. 23, lines 1-28; and so on).  
Regarding claim 7 and 14, Di Benedetto discloses as applied above, devices in a path between the endpoints..  
Di Benedetto doesn’t explicitly disclose the devices in the path between the endpoints do not review the particular portion and do not identify the plurality of fragmented packets as carrying fragments of the first packet.
Yong teaches the devices in the path between the endpoints do not review the particular portion and do not identify the plurality of fragmented packets as carrying fragments of the first packet (paragraph [0006]-[0009]; [0078]-[0079]; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the devices in the path between the endpoints do not review the particular portion and do not identify the plurality of fragmented packets as carrying fragments of the first packet as taught by Yong into Di Benedetto in order to improve resource utilization.

Regarding claim 15, Di Benedetto discloses a method comprising: receiving a plurality of encapsulated packets that each include a fragment of a first packet (col. 15, lines 44-48; col. 16, lines 4-31; col. 23, lines 1-6; and so on), wherein the first packet is fragmented into fragments when a length of an encapsulated first packet is larger than a maximum transmission unit size (e.g. fig. 12, step 1204 and 1208; col. 22, lines 15-56; and etc.); G852-22-retrieving fragmentation information for each fragment from a particular portion of an outer header of the plurality of encapsulated packets, wherein the particular portion of the outer header is selected to include the fragmentation information as the particular portion is processed by an endpoint of an overlay tunnel of the overlay tunnel (figs. 7-14; col. 15, lines 48-56; col. 16, lines 4-31; col. 23, lines 1-28; and so on); storing the fragments and the respective fragmentation information (col. 23, lines 7-28; col. 26, lines 41-50; and etc.); and reassembling the first packet using the fragments and the respective fragmentation information (col. 21, lines 24-35; col. 23, lines 1-28).  
Di Benedetto doesn’t explicitly disclose in addition being processed the outer header portion at the endpoints and not reviewed by a device along a path.
Yong teaches in addition being processed the outer header portion at the endpoints and not reviewed by a device along a path (paragraph [0006]-[0009]; [0078]-[0079]; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use in addition being processed the outer header portion at the endpoints and not reviewed by a device along a path as taught by Yong into Di Benedetto in order to improve resource utilization.
Regarding claim 16, as applied above, Di Benedetto discloses encapsulated packets.  
Di Benedetto doesn’t explicitly disclose wherein no device between the endpoints interpret the encapsulated packets as including fragments.
Yong teaches wherein no device between the endpoints interpret the encapsulated packets as including fragments (paragraph [0006]-[0009]; [0078]-[0079]; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein no device between the endpoints interpret the encapsulated packets as including fragments as taught by Yong into Di Benedetto in order to improve resource utilization.
Regarding claim 17, Di Benedetto discloses wherein: the fragmentation information is retrieved from an optional field of the outer header that is defined for an endpoint to store information to indicate the encapsulated packet includes a fragment of the first packet (figs. 11-14; col. 20, line 23-col. 21, line 67; col. 2, line 51-col. 3,line 25; col. 13, lines 4-33; col. 15, lines 28-56; col. 16, lines 23-31; col. 23, lines 7-28; col. 26, lines 41-50; and so on).  
Di Benedetto doesn’t explicitly disclose the device does not process the optional field.
Yong teaches the device does not process the optional field (paragraph [0006]-[0009]; [0078]-[0079]; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the device does not process the optional field as taught by Yong into Di Benedetto in order to improve resource utilization.
Regarding claim 18, Di Benedetto discloses wherein reassembling the packet comprises: reassembling the fragments based on respective offset information for the fragments, wherein the offset information indicates a position in the first packet for the fragment (col. 23,lines 1-28).  
Regarding claim 19, Di Benedetto discloses wherein a header of the first packet is included once in the plurality of encapsulated packets (e.g. figs. 8, 13 and so on).  
Regarding claim 20, Di Benedetto further discloses comprising: decapsulating each of the plurality of encapsulated packets to retrieve the fragments (col. 15, lines 49-56; col. 16, lines 23-31; col. 17, lines 21-26).  
Regarding claim 21, Di Benedetto further discloses comprising: sending the first packet after reassembling the packet to a destination (col. 23, lines 1-28).
Claims 3, 6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Di Benedetto in view of Yong, and further in view of Jiang et al. (US 2019/0132296 A1).
Regarding claim 3 and 10, as applied above, the modified communication of Di Benedetto discloses fragmenting the first packet. However. the modified communication of Di Benedetto doesn’t explicitly disclose the first packet is implemented by an operating system’s network stack.
Jiang teaches the first packet is implemented by an operating system’s network stack (paragraph [0016]).
Therefore, it would have been obvious to one of ordinary kill in the art before the effective filing date of the invention to use the first packet is implemented by an operating system’s network stack as taught by Jiang into the modified communication of Di Benedetto in order to improve security and rate of communication.
Regarding claim 6 and 13, as applied above, the modified communication of Di Benedetto discloses fragmenting the first packet. However. the modified communication of Di Benedetto doesn’t explicitly disclose wherein a hypervisor fragments the first packet without using an overlay network.
Jiang teaches wherein a hypervisor fragments the first packet without using an overlay network (paragraph [0016]).
Therefore, it would have been obvious to one of ordinary kill in the art before the effective filing date of the invention to use wherein a hypervisor fragments the first packet without using an overlay network as taught by Jiang into the modified communication of Di Benedetto in order to improve security and rate of communication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461